Citation Nr: 0721985	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-35 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for glaucoma, including 
as secondary to service connected pulmonary tuberculosis 
(PTB).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability claimed as due to service connected right knee and 
leg disability.

3.  Entitlement to a rating in excess of 30 percent for 
status post closed fracture of right tibial tubercle.

4.  Entitlement to a rating in excess of 30 percent for PTB.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1953 to August 1957; from January 1958 to November 1966; and 
from February 1972 to May 1973.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2005 rating decision of the Department of Veterans Affairs 
(VA), regional office (RO) in Reno, Nevada.

The issue of entitlement to a rating in excess of 30 percent 
for status post closed fracture of right tibial tubercle is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action is required on his part.


FINDINGS OF FACT

1.  Glaucoma was not manifested in service or clinically 
noted for many years thereafter, and it is not shown to be 
related to service; there is no competent (medical) evidence 
that relates the veteran's current glaucoma to his service-
connected PTB.

2.  A rating decision in April 1999, from which the veteran 
initiated, but did not perfect an appeal, denied service 
connection for a low back disability as secondary to service 
connected right knee and leg disability, based essentially on 
findings that the veteran's back disability was not caused by 
or aggravated by his service connected right knee and leg 
disability.

3.  Evidence received since the April 1999 rating decision 
does not suggest that the veteran's low back disability might 
be related to his service or to a service connected 
disability; does not relate to the unestablished fact 
necessary to substantiate the claim of service connection for 
a low back disability as secondary to service connected right 
knee and leg disability; and does not raise a reasonable 
possibility of substantiating the claim.  

4.  The veteran's service-connected PTB is inactive and has 
been so for many decades.


CONCLUSIONS OF LAW

1.  Service connection for glaucoma, to include as secondary 
to service-connected pulmonary tuberculosis, is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.310 (2006).

2.  Evidence received since the April 1999 rating decision is 
not new and material, and the claim of service connection for 
a low back disability as secondary to service connected right 
knee and leg disability may not be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a)(2006).

3.  A rating in excess of 30 percent for PTB is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.97, Diagnostic Code (Code) 6721 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Letters from the RO 
in June 2004 and September 2004 explained what the evidence 
needed to show to substantiate the claims.  They also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and would make reasonable 
efforts to obtain records not held by a federal agency, but 
that it was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  The June 2004 letter also 
instructed him that since his claim for service connection 
for low back disability was subject to a previous final 
denial, in order for him to reopen his claim, he needed to 
submit new and material evidence, and it explained what kind 
of evidence would be new and material.  Kent v Nicholson, 20 
Vet. App. 1 (2006).  An August 2005 statement of the case 
(SOC) provided the text of applicable regulations and 
explained what the evidence showed and why the claims were 
denied.  A March 2006 letter provided notice regarding 
disability ratings and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and to supplement the record 
after notice was given.  The claims were readjudicated in 
December 2005.  He is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), along with VA and 
private medical records.  Social Security Administration 
(SSA) records have been secured.  The veteran was afforded VA 
examinations.  He has not identified any additional evidence 
pertinent to these claims.  He testified at a videoconference 
hearing before the undersigned in July 2006.  Following that 
hearing, the record was left open for 60 days to afford him 
the opportunity to submit private medical evidence in support 
of his claims; no such evidence was received.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

The veteran's SMRs do not show any complaints or findings 
related to glaucoma.  A January 1974 VA examination found no 
eye abnormalities.  A January 1984 treatment record noted a 
complaint of blurred vision.  The veteran was followed for 
glaucoma beginning in 1996, with a definite diagnosis noted 
in September 1998.  An October 2005 VA eye examination noted 
that glaucoma had been diagnosed "8-9 years ago."  The 
assessment was of very advanced glaucoma.

A rating decision in April 1999 denied service connection for 
a low back disability as secondary to service connected right 
knee and leg disability based essentially on findings that 
the veteran's back disability was not caused by or aggravated 
by his service connected right knee and leg disability.  The 
veteran filed a notice of disagreement (NOD) with that 
decision, but did not perfect an appeal by timely filing a 
substantive appeal after a SOC was issued in May 2000.  
Accordingly, the April 1999 rating decision became final.

The evidence of record at the time of the April 1999 rating 
decision included the veteran's service medical records, 
which did not show low back treatment or complaints.  A VA 
examination in January 1974 did not note any low back 
pathology.  An April 1997 treatment record noted complaints 
of right ankle and back pain following a fall, with a 
diagnosis of back strain.  A June 1998 private medical report 
indicated that in April 1997 the veteran had fallen on some 
wet stairs and injured his back.  His current diagnosis was 
acute disc collapse/degeneration with focal disc protrusion 
(herniation) extending into the left lateral recess.  A VA 
orthopedic examiner's opinion dated in September 1998 was 
that the veteran's current back pathology was unrelated to 
his right knee/leg disability or to his fall in April 1997.  
The examiner stated that disc herniation would have occurred 
at a younger age than the veteran was at the time of the 
fall, and that his current degenerative changes in the back 
were related to normal aging process rather than to the fall.  
He also indicated that he did not believe there were any 
"increased manifestations" of the back pathology that were 
attributable to the service connected right knee/leg 
disability.

The current claim to reopen was received in April 2004.  
Relevant evidence received since the April 1999 rating 
decision includes a February 1999 medical report completed as 
part of a workers compensation claim that noted the veteran's 
reported history of a fall in April 1997.  The veteran 
reported that he "slipped, missing a step."  He lost his 
balance, planted his right foot, twisting his right knee, and 
grabbed onto a railing.  He then fell into a sitting position 
and experienced some low back pain.  He denied any previous 
back problems or injuries.  The examiner noted diagnosis of 
discogenic disease, L5-S1, with mild disc desiccation and 
focal protrusion extending into the left lateral recess, 
mildly compressing the left S1 nerve root.  A December 1999 
outpatient record noted the veteran's reported history of 
sustaining a back injury in 1997.

The veteran was treated for PTB during service in 1966.  X-
rays showed extensive infiltration of both lungs.  Service 
connection for PTB was granted in a May 1967 rating decision.  
A 100 percent rating was assigned from December 1966.  VA 
examination in September 1967 noted that the veteran's 
moderately advanced tuberculosis had been inactive for 11 
months.  A November 1967 rating decision reduced the rating 
to 50 percent effective from September 1969, and to 30 
percent effective from September 1973.  The 30 percent rating 
has been in effect since then.

A VA pulmonary examination in February 2005 noted that the 
veteran's PTB was in remission; it had been inactive since 
1972.  Physical examination showed no structural damage to 
the lungs.

III.  Legal Criteria and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection shall be granted for any disability which is 
proximately due to, or the result of (or aggravated by, for 
the degree of additional disability resulting) a service- 
connected disease or injury. 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Glaucoma

There is no evidence that glaucoma was manifested in service.  
Consequently, service connection for glaucoma on the basis 
that it became manifest in service, and persisted, is not 
warranted.  Furthermore, here is no competent (medical) 
evidence that relates the veteran's glaucoma directly to his 
service.  Notably, glaucoma was first diagnosed more than 
twenty years postservice.  Such a long interval between 
service and the initial postservice documentation of the 
disease is, of itself, a factor against a finding that the 
glaucoma is service-connected.  Without any competent 
evidence of a nexus between the veteran's glaucoma and his 
active service, direct service connection for glaucoma is not 
warranted.

As for secondary service connection, the threshold 
requirements that must be met to establish secondary service 
connection are: 1) Competent evidence (a medical diagnosis) 
of the disability for which service connection is sought. 2) 
A disability which is already service connected. and 3) 
Competent evidence that the disability for which service 
connection is sought was caused or aggravated by the service 
connected disability.

Here, there is ample evidence that the veteran has glaucoma; 
and PTB is service-connected.  However, there is no competent 
evidence of a nexus between the two.  There is no medical 
evidence in the record that even suggests that the veteran's 
PTB may have caused or aggravated his glaucoma.  Accordingly, 
service connection on a secondary basis likewise is not 
warranted.

And as to the veteran's own assertions that his glaucoma is 
related to his active service or is secondary to his service 
connected pulmonary tuberculosis, because he is a layperson, 
he is not competent to opine in matters requiring medical 
expertise, such as the etiology of glaucoma.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The preponderance 
of the evidence is against this claim; hence it must be 
denied.

Low Back

As was noted above, service connection for low back 
disability as secondary to service connected right knee and 
leg disability was denied by the RO in April 1999.  The 
veteran was properly notified of that decision and of his 
appellate rights, and did not perfect his appeal.  
Accordingly, it is final.  38 U.S.C.A. § 7105.  Generally, 
when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  Id.  However, under 38 U.S.C.A. § 5108, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim." [38 C.F.R. § 3.156(a), which defines "new and 
material evidence", was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date (in 
April 2004), and the current definition applies.]

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The February 1999 medical report is "new" in that it was not 
before the RO at the time of the April 1999 rating decision.  
However, as it does not tend to relate the back pathology at 
issue to service or to the service connected right knee and 
leg disability, it does not bear specifically on the matters 
under consideration, and is not material.  Likewise, the 
veteran's reported history on the December 1999 outpatient 
record merely repeats his history as noted on the VA 
examination of record at the time of the April 1999 rating 
decision.

Regarding the veteran's own opinion/assertions that his back 
disability is related to his service-connected right knee and 
leg disability, such opinion is not competent evidence, as he 
lacks medical expertise.  See Espiritu, supra.

In summary, no item of evidence received since to the April 
1999 rating decision relates to the unestablished fact 
necessary to substantiate the claim of secondary service 
connection for back disability or raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
additional evidence received since April 1999 is not "new and 
material evidence," and the claim of service connection for 
low back disability as secondary to service connected right 
knee and leg disability may not be reopened.
Rating for PTB

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

The veteran's PTB is currently rated 30 percent under 38 
C.F.R. § 4.97, Code 6721, and has been so rated since 
September 1973.  Code 6721 is for application for far 
advanced inactive pulmonary tuberculosis.

The Board notes that there are special provisions regarding 
ratings of respiratory illnesses.  Public Law 90-493 repealed 
section 356 of title 38, United States Code, which had 
provided graduated ratings for inactive tuberculosis.  The 
repealed section, however, still applies to the case of any 
veteran who on August 19, 1968, was receiving, or was 
entitled to receive, compensation for tuberculosis.  38 
C.F.R. § 4.96(b) (2006).  Thus, the old law continues to 
operate in the present case.

Where a rating for PTB was in effect on or prior to August 
19, 1968, residuals of inactive PTB are rated 100 percent 
disabling for two years after the date of inactivity, 
following active tuberculosis, which was clinically 
identified during active service or subsequently; 50 percent 
thereafter for four years, or in any event, to six years 
after date of inactivity; 30 percent thereafter, for five 
years, or to eleven years after date of inactivity.  38 
C.F.R. § 4.97, Code 6721.

Furthermore, that Code section provided a minimum 30 percent 
rating following far advanced lesions diagnosed at any time 
while the disease process was active; 20 percent following 
moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.; and noncompensable otherwise.

The rating schedule specifies that the graduated 50 percent 
and 30 percent ratings, and the permanent 30 percent and 20 
percent ratings, for inactive pulmonary tuberculosis are not 
to be combined with ratings for other respiratory 
disabilities.  See Note (2) following Codes 6701- 6724.  38 
C.F.R. Part 4, Codes 6701-6724.
There is no evidence that the veteran's PTB is currently 
active, nor has there been objective evidence of an active 
PTB process for many decades.  The opinion offered during the 
February 2005 VA examination found that the veteran does not 
have active tuberculosis.  As that opinion was offered 
following a physical examination and review of the claims 
folder, it is highly probative.  It is noted that no other 
competent evidence of record refutes the findings that the 
veteran's PTB is inactive, and has been so for decades.  VA 
outpatient treatment reports are negative for any reference 
to treatment for active pulmonary tuberculosis.  Indeed, 
there is no competent finding of active tuberculosis for many 
decades.

Based on the foregoing, it is the Board's judgment that the 
criteria an increased rating under Code 6721 (entitled on 
August 19, 1968) are not met.  


ORDER

Service connection for glaucoma is denied.

The appeal to reopen a claim of service connection for a low 
back disability as secondary to service connected right knee 
and leg disability is denied.

A rating in excess of 30 percent for PTB is denied.


REMAND

The veteran's right knee and leg disability was last examined 
by VA in September 2005.  As he contended at a hearing before 
the undersigned that the disability has worsened since that 
time, a current VA examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
right knee and leg disability.  His claims 
file should be reviewed by the examiner in 
conjunction with the examination.  Following 
review of the claims file, clinical 
examination, and any tests or studies deemed 
necessary, the examiner should note all 
relevant right knee/tibia symptoms and 
abnormal clinical findings and specifically 
determine if there is any instability or 
subluxation and, if so, what degree (i.e., 
slight, moderate or severe).  The examiner 
should also note any history of locking of 
the right knee with pain and effusion into 
the joint, to include the frequency of such 
episodes.  Further, the examiner should note 
the range of motion of the right knee and 
opine whether there is or would be any 
additional functional loss of the right knee 
due to pain, on use, or with flare-ups.  Any 
additional (expected) limitation of motion 
should be expressed in degrees.

2.  The RO should then readjudicate this 
claim.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental SOC, and afford the veteran and 
his representative the opportunity to 
respond.  The claim should then be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


